Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 1 of 75




          APPENDIX B
Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 2 of 75
Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 3 of 75
Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 4 of 75
Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 5 of 75
Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 6 of 75
Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 7 of 75
Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 8 of 75
Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 9 of 75
Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 10 of 75
Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 11 of 75
Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 12 of 75




                  Exhibit A
Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 13 of 75
Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 14 of 75
Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 15 of 75
Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 16 of 75
 Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 17 of 75




                                                            Claim No: [•]

THE DUBAI INTERNATIONAL FINANCIAL CENTRE COURTS
IN THE COURT OF FIRST INSTANCE

BETWEEN




                      IRAQ TELECOM LIMITED

                                                               Claimant


                                -and-


       1. ABDULHAMEED ABDULLAH MOHAMMED SALIH AQRAWI

                       2. NOZAD HUSSEIN JUNDI

                   3. RAYMOND SAMIR ZINA RAHMEH

                4. INTERNATIONAL HOLDINGS LIMITED




                                                             Defendants

                ______________________________________

                       PARTICULARS OF CLAIM
                ______________________________________
     Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 18 of 75




          INTRODUCTION

1.        This is a claim against company directors arising out of self-dealing, undisclosed
          interests and mismanagement on a breathtaking scale involving the dissipation of tens
          of millions of US dollars and losses to a DIFC-registered company.

2.        The Claimant is a shareholder in International Holdings Limited (the “Company”) and
          the First to Third Defendants are directors of the Company. The Company is also a
          Defendant pursuant to Rule 20.64 of the Rules of the DIFC Courts (“RDC”). The claim
          arises in connection with the Company’s investment in Korek Telecom Company LLC
          (“Korek”),1 an Iraqi telecommunications company. Korek is 100% owned by the
          Company and, pursuant to the DIFC Companies Law 2009 (as amended) (the “DIFC
          Companies Law”) it is a subsidiary of the Company.2

3.        The Claimant’s claim against the First, Second and Third Defendants is for breach of
          directors’ duties pursuant to Articles 53 and 133 of the DIFC Companies Law 2009
          and/or for breach of fiduciary duties pursuant to Article 159 of the Law of Obligations.
          The First, Second and Third Defendants have been made aware of the mismanagement
          of Korek and a multitude of wrongful, unlawful and damaging actions affecting both
          Korek and the Company. They have ignored these facts and matters because at least
          two of the Defendants are also engaged in self-dealing on a massive scale and/or are
          complicit with the management of Korek. In particular:

               a. the First Defendant, Mr Aqrawi, has been involved as CEO in a company called
                    Sada Tech, a company that claims to have undertaken works for Korek, and
                    cooperates with IraqCell (a company owned by Sirwan Saber Mustafa Barzani
                    (“Mr Barzani”)), which is not only in direct competition with Korek (see sub-
                    paragraph (d) and paragraphs 44-45 below), but is a company with which Mr
                    Barzani is causing Korek to conclude transactions on undisclosed terms to
                    access to fibre-optic cables (see paragraph 48 below);

               b. the Third Defendant, Mr Rahmeh, has also failed to disclose a substantial
                    interest in one of Korek’s competitors. He is also in breach of his fiduciary

     1
          The structure of the investment is shown below but Korek is the Company’s only asset.
     2
          DIFC Companies Law, Schedule 1, Article 4.

 Filing version - DIFC Claim.docx                      2
     Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 19 of 75




                    duties through transactions involving Korek with companies in which he also
                    has a substantial personal interest and to whom Korek has paid tens of millions
                    of US dollars;

               c. The Third Defendant and Mr Barzani have colluded with a Lebanese Bank, IBL
                    Bank SAL, to obtain a loan for US$ 150 million (the “IBL Loan”) for Korek at
                    an interest rate of 13.25% per annum in circumstances where the Third
                    Defendant and Mr Barzani falsely represented to the Claimant’s appointed
                    directors of the Company that the loan was unsecured (albeit guaranteed by Mr
                    Barzani). A secured loan (which is what the IBL Loan in fact is) would attract
                    interest of around 4% per annum. As set out below, the Claimant believes that
                    Mr Barzani (at least) has profited from the difference in interest rates at the
                    expense of Korek; and

               d. The first three Defendants are also aware of, and complicit in, the
                    mismanagement of Korek by its sole director and “Statutory Manager” Mr
                    Barzani, who is in day-to-day control of Korek, to the detriment of the Company
                    (and certain of its shareholders), including the lack of transparency of Korek’s
                    operations, a lack of accountability of its management, and transactions with
                    connected persons also involving the wrongful dissipation of tens of millions of
                    US dollars.

4.        Despite the fact that the first three Defendants are aware of serious
          irregularities/wrongdoing in relation to the management of Korek, and the
          consequential damage to the value of the Company, they have done nothing about these
          matters and are, in effect, facilitating that wrongdoing and continuing to cause loss to
          the Company.

          THE STRUCTURE OF THE CLAIM

5.        This claim describes the way in which Korek has been (and continues to be)
          mismanaged on a day-to-day basis and how that mismanagement has not been
          addressed by the first three Defendants. It also sets out breaches of fiduciary and
          statutory duties on the part of two of the Defendants in connection with undisclosed
          interests and/or self-dealing. The undisclosed/self-dealing claims will be the subject of


 Filing version - DIFC Claim.docx                  3
     Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 20 of 75




          separate claims against the concerned Defendants, but they are also relevant to the claim
          for mismanagement and consequent breaches of Article 53 of the DIFC Companies
          Law.

6.        The Claimant reserves the right to add to or supplement the claims made in due course
          in the event it becomes aware of additional facts (albeit the Claimant’s access to
          Korek’s financial and commercial information is hampered by the withholding of
          information and a lack of transparency).

7.        These Particulars of Claim set out:

               a. The Parties and their roles;

               b. The background to the claim (including allegations made against the Third
                    Defendant that are the subject of a separate claim);

               c. The duties owed by Mr Barzani (an appointee of the Company who as the
                    Statutory Manager is in day-to-day control of Korek and who is also the
                    majority shareholder of CS Ltd (see below as to CS Ltd)) and the various
                    breaches of duty on the part of Mr Barzani;

               d. Duties owed by the first three Defendants to the Company;

               e. Facts giving rise to a breach of duty on the part of the first three Defendants;

               f. Article 133 of the DIFC Companies Law.

          A. THE PARTIES AND THEIR ROLES

8.        The Claimant, Iraq Telecom Limited (“IT Ltd”), is a private company limited by
          shares, incorporated in the Dubai International Financial Centre (“DIFC”) with
          registered number 1019, having its registered office at Unit 11, Level 3, Gate Village
          Building 10, DIFC, Dubai, 507043, United Arab Emirates.

9.        The Defendants Abdulhameed Abdullah Mohammed Salih Aqrawi (the “First
          Defendant”), Nozad Hussein Jundi (the “Second Defendant”) and Raymond Samir
          Zina Rahmeh (the “Third Defendant”) are directors of the Company.



 Filing version - DIFC Claim.docx                   4
  Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 21 of 75




10.       The Company, as the Fourth Defendant, is a Defendant pursuant to RDC 20.64. The
          Company is a private company limited by shares, incorporated in the DIFC with
          registered number 1020, having its registered office at Unit 11, Level 3, Gate Village
          Building 10, DIFC, Dubai 507043, United Arab Emirates.

          B. THE BACKGROUND TO THE CLAIM

11.       Korek is a limited liability company incorporated with the Registration Directorate of
          Companies of the Kurdistan Regional Government in the Republic of Iraq. Korek
          started operations in Iraq in 2000 and initially held a regional mobile telephone licence
          for Kurdistan. Then, in 2007, Korek was awarded a nationwide mobile
          telecommunications licence (the “Licence”) by the Iraqi Communication and Media
          Commission (the “CMC”), the Iraqi government body responsible for mobile
          telephone regulation and licensing.

12.       As Korek did not have sufficient funds to pay the second instalment of the licence fee
          payable pursuant to the Licence, it sought external funding. In September 2007, Agility
          Public Warehousing Company KSC (“Agility”) invested US$ 250 million in Korek by
          way of a convertible senior loan note, guaranteed by the Kurdistan Regional
          Government of Iraq. The US$ 250 million that Agility invested was transferred directly
          from Agility’s bank account to the CMC’s bank account.

13.       In late 2010, it became clear that Korek needed further financial support and additional
          technical know-how to roll out its network outside of Kurdistan into the rest of Iraq. In
          this context, Orange S.A. (“Orange”), formerly France Télécom S.A., a French
          multinational telecommunications corporation, was identified as a suitable joint venture
          partner. Orange subsequently agreed to invest in the structure.

14.       As part of the investment transaction (the “Investment Transaction”), it was agreed
          that, in return for an investment of approximately US$ 800 million, including a
          shareholder loan of US$ 285 million, Agility and Orange would acquire an indirect
          stake of 44% in Korek by subscribing for new shares and diluting the shares of the then
          shareholders (three high net worth Iraqi individuals, namely Mr Barzani, Jawshin
          Hassan Jawshin Barazany and Jiqsy Hamo Mustafa, together the “Original
          Shareholders”).


 Filing version - DIFC Claim.docx                 5
  Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 22 of 75




15.       In this context, the Claimant was established as a joint venture vehicle between Agility
          and Orange. Korek International (Management) Ltd (“CS Ltd”) was established as a
          joint venture vehicle for the Original Shareholders. The Claimant understands that Mr
          Barzani is CS Ltd’s controlling shareholder.

16.       The Claimant and CS Ltd, in turn, hold their respective interests via the Company,
          which was established to hold 100% of the shares in Korek.

17.       The group’s structure following the Investment Transaction, implemented in July 2011,
          is as follows:

                                                                                                     Shareholders: Sirwan
                                                                                                       Barzani, Aso Ali,
                                                                                                     Jiqsy Hamo Mustafa
                                                                                                     and Jawshin Hassan
                                                                                                           Jawshin
                Agility Public Warehousing
                                                               Orange S.A.                                 (Iraq)(c)
                      Company KSC
                                                               (France)(b)
                         (Kuwait)(a)

                                           54%                 46%                                                   100%

                                      Iraq Telecom Limited                                                     (I
                                                                                                        Korek International
                                             (DIFC)                                                     (Management) Ltd.
                                            “IT Ltd”                                                     (Cayman Islands)
                                                                                                            “CS Ltd”
                                                                     44%                             56%

                                                                      International Holdings
                                                                             Limited
                                                                              (DIFC)
                                                                         The “Company”
                                                                                     100%

                                                                     Korek Telecom Company
                                                                               LLC
                                                                              (Iraq)
                                                                            “Korek”



          (a)    Agility’s interest is held indirectly via a number of holding entities, including amongst others Alcazar Capital
                 Partners (Cayman Islands).

          (b)    Orange’s interest is held indirectly via a number of holding entities, including amongst others Atlas Services
                 Netherlands B.V. (the Netherlands).

          (c)    It is understood that on or around the time of the Investment Transaction, Mr Aso Ali acquired an interest in CS
                 Ltd and that CS Ltd is jointly owned by the Original Shareholders and Mr Ali.



 Filing version - DIFC Claim.docx                                6
  Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 23 of 75




18.       The Investment Transaction was implemented pursuant to the terms of a subscription
          agreement dated 27 July 2011, entered into between the Company, Korek, Mr Barzani,
          Mr Jawshin Hassan Jawshin Barazany, Mr Jiqsy Hamo Mustafa, CS Ltd, the Claimant,
          Alcazar Capital Partners and Atlas Services Nederland B.V. (the “Subscription
          Agreement”).

19.       The ongoing relationship between the parties is further governed by a shareholders’
          agreement dated 10 March 2011 and entered into by the Company, Korek, Mr Barzani,
          CS Ltd and the Claimant (the “IH Shareholders’ Agreement”).

20.       Pursuant to the terms of the IH Shareholders’ Agreement and the Company’s Articles
          of Association, the Company’s board of directors (the “IH Board”) consists of seven
          members, namely:

          (a)       three directors nominated by the Claimant (the “IT Ltd Directors”);

          (b)       three directors nominated by CS Ltd (the “CS Ltd Directors”); and

          (c)       one independent director also nominated by CS Ltd (the “Independent
                    Director”).

21.       The First and Second Defendants are two of the three CS Ltd Directors. Mr Barzani is
          the third CS Ltd Director but is not a party to these proceedings. This is because the
          appropriate forum for any claim against him in relation to the subject matter of these
          proceedings is arbitration pursuant to the IH Shareholders’ Agreement. Mr Barzani
          acts as Chairman of the Company’s Board.

22.       The Third Defendant is the Independent Director (i.e. paragraph 20(c) above)
          nominated by CS Ltd. However, the Third Defendant is not genuinely independent and
          is in fact closely affiliated with CS Ltd and Mr Barzani, having consistently represented
          their interests on the Company Board and otherwise, including in dispute resolution
          proceedings between the Claimant and CS Ltd/Mr Barzani.

23.       Korek, being an Iraqi limited liability company (LLC), does not have a board of
          directors as a matter of Iraqi law but is managed by the sole director (the “Statutory
          Manager”). In this respect, the Company (in its capacity as Korek’s sole shareholder)
          appointed Mr Barzani as the Statutory Manager following implementation of the

 Filing version - DIFC Claim.docx                 7
  Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 24 of 75




          Investment Transaction.     The Company’s shareholders had also agreed that the
          Claimant would be entitled to designate a CEO for Korek for appointment by Mr
          Barzani. However, since June 2015, and in breach of his contractual obligations, Mr
          Barzani has refused to appoint any of the four candidates proposed by the Claimant
          after Korek’s last CEO resigned, leaving him effectively in sole control of Korek.

24.       In addition, the parties to the Investment Transaction agreed to establish a contractual
          body, the Korek Supervisory Committee (the “KSC”), with responsibility for the
          overall direction and management of Korek. The KSC consists of seven members,
          currently being the same persons as the members of the IH Board. While during the
          first years of Korek’s life, the KSC met on a regular basis, the KSC has not met
          regularly during the last two years. The last meeting took place in Milan in March 2017
          after a one-year interruption and following numerous letters sent by certain directors of
          the Company appointed by the Claimant to Mr Barzani and the first three Defendants
          regarding the lack of proper governance resulting from the absence of regular meetings
          of the KSC. Since then, Mr Barzani (who is the sole person authorised to convene KSC
          meetings) has not convened any KSC meetings. Effectively, Korek currently operates
          under the sole management and control of Mr Barzani.

      25. Under the effective control of Mr Barzani, the affairs of Korek are now kept hidden
          away from the Claimants. Indeed, since the date of the Investment Transaction more
          than 7 years ago, the Company has not finalized or approved any audited accounts, in
          breach of DIFC law. This is due almost entirely to the failure of Mr Barzani to provide
          any meaningful financial information to the Claimants which would enable them to
          assess the accuracy of the draft financial statements provided by him. As a result of Mr
          Barzani’s deliberate refusal to provide any responses to the Claimant’s queries, the
          Claimants have been unable to validate the accuracy of any of the draft monthly,
          quarterly or annual accounts provided by Korek, which have been characterized by very
          significant, questionable payments to suppliers. Numerous legitimate and proper
          questions asked about such payments remain unanswered. For example, questions
          concerning Korek’s draft 2016 financials remain unanswered, as do questions relating
          to the financials for February, March, May, June, July, September, October, November
          and December 2017. Further questions on specific issues also remain unanswered.



 Filing version - DIFC Claim.docx                 8
  Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 25 of 75




          C.      THE DUTIES OWED BY MR BARZANI TO KOREK, AND HIS
          BREACHES OF THOSE DUTIES

26.       This section sets out the duties that are owed by Mr Barzani in relation to his position
          as Statutory Manager of Korek. The duties are similar to those owed by directors or
          other officers of DIFC companies. Although the purpose of this section is not to make
          any claim against Mr Barzani in these proceedings (since the claims are subject to
          parallel arbitration proceedings), it provides to this Court the full picture of the
          numerous breaches of duty that he has committed in relation to Korek, and in
          connection with which the first three Defendants, in breach of their own duties under
          DIFC Law, have done nothing to investigate or address. These breaches are dealt with
          in Section E below.

          Duties owed by Mr Barzani as Statutory Manager of Korek

27.       In his capacity as the Statutory Manager of Korek, and pursuant to Iraqi law, Mr
          Barzani, also owes duties to Korek. These comprise a duty:

          (a)       to serve the interests of Korek as he would serve his own personal interests
                    (Article 120 of the Iraqi Companies Law No. 21 of 1997 as amended (the “Iraqi
                    Companies Law”));

          (b)       to run Korek in a sound and legal manner (Article 120 of the Iraqi Companies
                    Law);

          (c)       not to have direct or indirect interests in deals that are concluded with Korek,
                    except after obtaining the permission of the general assembly (which in the
                    present case means the Company) with full disclosure of the nature and extent
                    of such interests (Article 119(1) of the Iraqi Companies Law);

          (d)       to carry out the general assembly’s decisions and follow up on their
                    implementation (Article 117(2) of the Iraqi Companies Law);

          (e)       to prepare final accounts and submit them to the general assembly for discussion
                    and approval (Article 117(3) of the Iraqi Companies Law);




 Filing version - DIFC Claim.docx                  9
  Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 26 of 75




          (f)          to discuss and approve an annual plan for Korek’s activities in the following
                       year (Article 117(4) of the Iraqi Companies Law);

          (g)          to follow up on the implementation of the annual plan and submit periodic
                       reports to the auditor and an annual report to the general assembly on the results
                       of the implementation (Article 117(5) of the Iraqi Companies Law); and

          (h)          to prepare statistical studies with the view to developing Korek’s business
                       (Article 117(6) of the Iraqi Companies Law).

          Breaches of duty by Mr Barzani as Statutory Manager of Korek

28.       Mr Barzani has repeatedly acted (or failed to act), in his capacity as Statutory Manager,
          in breach of his duties owed to Korek under Iraqi law. This has damaged the value of
          Korek and consequently the Company’s investment in Korek. Without prejudice to the
          generality of the foregoing, Mr Barzani:

         a)         has engaged (and continues to engage) in self-dealing by:

                  i.      misrepresenting (and/or failing to disclose) key terms with respect to
                          Korek’s entry into a US$ 150 million bank loan, causing substantial harm to
                          Korek (and thus the Company) and personally benefiting himself (see
                          paragraphs 30 to 42 below);

                 ii.      maintaining a significant interest in businesses that are in competition with
                          Korek (see paragraphs 44 to 48 below);

                iii.      causing Korek to engage suppliers in relation to whom Mr Barzani has a
                          personal interest (see paragraphs 49 to 52 below);

         b)         has refused to appoint a CEO for Korek, which has been without a CEO for
                    nearly three years (see paragraphs 52 to 54 below);

         c)         has operated Korek in a secretive fashion and refuses to share critical
                    information with the KSC, including in respect of substantial liabilities incurred
                    by Korek (see paragraphs 55 to 58 below);

29.       The following paragraphs set out the breaches of duty by Mr Barzani in more detail.

 Filing version - DIFC Claim.docx                     10
  Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 27 of 75




          The IBL Loan

30.       As part of the Investment Transaction, the Claimant and the Company also entered into
          a facility agreement dated 27 July 2011 pursuant to which the Claimant provided a
          shareholder loan of US$ 285 million to the Company (the “IT Shareholder Loan”).
          The Company in turn entered into a back-to-back shareholder loan agreement with
          Korek dated 27 July 2011 (the “IH-Korek Facility Agreement”), pursuant to which
          the Company on-lent the loan to Korek. Separately, Korek provided a guarantee to the
          Claimant, dated 27 July 2011, guaranteeing the Company’s obligations to the Claimant
          under the IT Shareholder Loan (the “Korek Guarantee”).

31.       Although it would have been appropriate for CS Ltd to also provide its pro rata portion
          of shareholder loan funding to the Company, it refused to do so, thereby resulting in
          the IT Shareholder Loan, and the equity contributions made by the Claimant as part of
          the Investment Transaction, being the sole source of funding to Korek.

32.       In December 2011, less than one year from the date of the Investment Transaction,
          Korek required additional funds to pay an instalment of the licence fee.            The
          shareholders of the Company agreed that any additional funding would need to come
          from third party banks. This need for additional funding occurred at a time when CS
          Ltd failed to provide a first payment of US$ 14,985,000 as committed shareholder
          funding.

33.       As a result, Mr Barzani and the Third Defendant arranged a loan of US$ 150 million
          from IBL Bank SAL (the “IBL Loan” and “IBL” respectively). IBL charged Korek
          interest at a rate of 13.25% per annum.

34.       The Claimant approved Korek’s entry into the IBL Loan on the basis of representations
          made by Mr Barzani and the Third Defendant that the IBL Loan was an unsecured,
          third party bank loan (albeit with a personal guarantee provided by Mr Barzani) and
          was the only bank loan that could be procured, thereby representing market terms.

35.       Korek warranted that its obligations to IBL would constitute its “direct, general,
          unconditional, unsubordinated, unsecured obligations”. In order to facilitate the IBL
          Loan, the Claimant also agreed to subordinate the IT Shareholder Loan in favour of the
          IBL Loan. Mr Barzani personally guaranteed Korek’s performance under the IBL loan.

 Filing version - DIFC Claim.docx               11
  Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 28 of 75




36.       The Claimant believes that Mr Barzani created a “sham” arrangement of which the
          Third Defendant is aware, in that the IBL Loan is not, in fact, unsecured. In fact, at a
          board meeting of the KSC held on 13 October 2015, the Third Defendant was
          specifically asked about the IBL Loan by one of the Claimant’s appointed directors,
          who asserted a belief that it was “fully collateralised”. The Third Defendant falsely
          replied that it was not collateralised, as Mr Barzani had provided a guarantee (i.e. that
          the guarantee was the only form of security put up for the loan).

37.       Since 2012, IBL’s Annual Reports appear to reference the IBL Loan and the fact that it
          is cash collateralised. For instance, in the 2016 Annual Report, it is stated that:

                    “Performing corporate loans to large enterprises, outstanding at
                    year end 2015, include an amount of LBP 226 billion related to a
                    non-resident customer which is covered by LBP 234 billion cash
                    collateral. Related interest income and expense amounted to
                    LBP30.7 billion and LBP28.83 billion respectively during 2016 and
                    2015”.

          The IBL Loan of US$ 150 million equates to approximately LBP 226 billion (l US$ =
          1,506.6 LBP), which accords with the amount of the performing corporate loan to a
          “non-resident customer” referenced in IBL’s accounts. Furthermore, the interest due on
          this loan for 2015 is said to be LBP 30.7 billion which is just over 13% of the principal
          amount said to be owing; this also accords with the interest rate of the IBL Loan of
          13.25%.

38.       Furthermore, by way of a letter from IBL to Korek dated 30 August 2017, IBL
          requested that Korek provide “additional collateral” for the IBL Loan. The use of the
          word “additional” in the letter further confirms the Claimant’s belief that the IBL Loan
          is in fact collateralised.

39.       The Claimant believes that Mr Barzani secretly provided cash collateral to secure the
          IBL Loan as part of an arrangement designed to have Korek mask the interest payments
          under the IBL Loan as unsecured interest payments at a rate of 13.25% from which Mr
          Barzani would take a share through interest payments on the cash collateral, rather than




 Filing version - DIFC Claim.docx                 12
     Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 29 of 75




             pay IBL a true market rate of around 4% for the collateralised loan. This had the effect
             of Korek paying money indirectly to Mr Barzani.

40.          Korek is paying 13.25% interest on what is in reality a fully collateralised loan, for
             which an appropriate market rate would be around 4%. Mr Barzani and the Third
             Defendant did not disclose the position to the Claimant as shareholder of the Company;
             nor was it disclosed to any of the Claimant’s representatives on the Company’s Board
             or the KSC.

41.          As a result of Mr Barzani’s actions (assisted by the Third Defendant), to date Korek has
             paid a far higher amount of money in respect of the IBL Loan (based on the 13.25%
             interest rate in the IBL Loan Agreement), than it should have done (based on a market
             interest rate of 4% for a fully secured loan). A separate claim is in the process of being
             made against Mr Barzani under the IH Shareholders’ Agreement and will be the subject
             of arbitration proceedings.

42.          Mr Barzani’s actions were in breach of his duty to Korek under Article 119 of the Iraqi
             Companies Law (as particularised in paragraph 28(c) above) and have caused Korek
             loss and damage for which he is liable under that Article. In assisting Mr Barzani to
             negotiate the IBL Loan (and keep the fact of the collateralisation of such a loan from
             the Claimant appointed directors), the Third Defendant is also in breach of his fiduciary
             duties to the Company as the payment by Korek of unnecessarily high interest rates has
             caused (and continues to cause) the Company (whose sole asset is Korek) loss.

             Engaging in Competition with Korek

       43. Pursuant to Clause 17 of the IH Shareholders’ Agreement, CS Ltd and Mr Barzani
             agreed that neither they nor their Affiliates (as defined therein) would compete with the
             Group3 in the Republic of Iraq. In this context, the IH Shareholders’ Agreement defines
             “compete” as “undertaking, or being interested in any business which carries out, any
             Core Restricted Activities”. Core Restricted Activities, in turn, are defined as:

                                  “(i) the provision of mobile voice and data communications services, (ii)
                                  the provision of any service in connection with or in relation to the


3
      Defined therein as the Company, Korek and their subsidiaries from time to time.

    Filing version - DIFC Claim.docx                     13
     Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 30 of 75




                                  telecommunications industry permitted by the National Mobile License,
                                  (iii) the provision of Wimax telecommunication services, (iv) the
                                  making,    directly   or     indirectly,   of   any   application   for   a
                                  telecommunications License in the Republic of Iraq, (v) the carrying on
                                  of a mobile virtual network operator business, or (vi) the carrying on of
                                  any tower or mobile infrastructure business; in each case in the
                                  Republic of Iraq, whether alone or jointly with others or whether as
                                  principal, agent, shareholder or otherwise and whether for the relevant
                                  entity’s or person’s own benefit or that of others”.

       44. Contrary to Clause 17 of the IH Shareholders’ Agreement, Mr Barzani holds an 80%
             equity interest in, and serves as a director of, IraqCell Telecommunication Limited
             (“IraqCell”), a mobile infrastructure business operating in the Republic of Iraq. On 23
             March 2014, the Kurdistan Regional Government of Iraq awarded IraqCell a licence to
             install and run a fibre optic network between all towns and cities in the Kurdistan
             Region. Furthermore, the Claimant understands that the CMC awarded IraqCell a
             provisional CDMA and WiMax4 licence for the southern region of Iraq. On the basis
             of the above, it is clear that IraqCell engage in Core Restricted Activities and therefore
             that Mr Barzani and CS Ltd (on the basis that Mr Barzani is an Affiliate of CS Ltd) are
             in breach of Clause 17 of the IH Shareholders’ Agreement. The actions on the part of
             Mr Barzani are breaches of his duties particularised in paragraphs 28 (a), (b) and (c)
             above.

       45. Furthermore, in breach of Clause 17.3 of the IH Shareholders’ Agreement, which
             requires the immediate removal from the Company Board and the KSC of any person
             appointed to the governing body of a company which competes with the Group, Mr
             Barzani continues to act as a director of the Company and a member of the KSC. None
             of the First, Second or Third Defendants have taken any steps to even question Mr
             Barzani’s actions, let alone implement the provisions of Clause 17.3.




4
      “CDMA” means Code-Division Multiple Access and refers to protocols used in second-generation (2G) and
      third-generation (3G) wireless communications. “WiMax” means Worldwide Interoperability for Microwave
      Access and is a standard for long-range wireless networking.

    Filing version - DIFC Claim.docx                      14
  Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 31 of 75




      46. In addition, pursuant to Clause 1.2 of a letter agreement entered into on or around 27
          July 2011 between Mr Barzani, the Claimant and the Company (the “IraqCell
          Agreement”), Mr Barzani undertook and agreed that:

                a. he would not take any action or decision in respect of his shareholding in
                    IraqCell and would procure that IraqCell does not trade and does not compete
                    in any way with Korek without the prior written consent of the Claimant; and

                b. unless otherwise agreed in writing by the Claimant, he would use all reasonable
                    endeavours to liquidate or dissolve IraqCell as soon as reasonably practicable
                    following the date of the IraqCell Agreement (without any liability for Korek,
                    the Company or the Claimant).

      47. Mr Barzani is in breach of his obligations under the IraqCell Agreement, which
          incorporates the arbitration agreement contained in the Subscription Agreement. The
          actions on the part of Mr Barzani are a breach of his duties particularised in paragraphs
          28(a), (b) and (c) above.

      48. It has also come to the Claimant’s attention that Mr Barzani personally benefits from
          an undisclosed arrangement whereby IraqCell has been engaged to install fibre-optic
          cable for Korek, in breach of Clauses 6.8 and 28 of the IH Shareholders’ Agreement.
          The actions on the part of Mr Barzani are also breaches of his duties particularised in
          paragraphs 28(a), (b) and (c) above.

          Undisclosed self-dealing – Korek’s Suppliers

49.       Mr Barzani has caused substantial purchase orders to be issued by Korek to companies
          in which Mr Barzani has substantial undisclosed personal interests. For example, for
          the years 2011 through 2016, Mr Barzani caused Korek to issue, directly or through
          third parties, purchase orders to:

          (a)       the Darin Group (widely reported to be beneficially owned by Mr Barzani),
                    which received purchase orders totalling at least US$ 262.3 million during that
                    period; and




 Filing version - DIFC Claim.docx                 15
  Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 32 of 75




          (b)       K-Energy (owned by Mr Barzani, together with the other Original
                    Shareholders), which have received purchase orders exceeding US$ 13 million
                    during the same period.

50.       Furthermore, Mr Barzani has caused Korek to engage suppliers directly or through third
          parties. For example, in the period between October 2016 and March 2017, Mr Barzani
          caused substantial purchase orders amounting to US$ 17 million to be issued by Korek
          to Ersal FZCO (“Ersal”). One of Ersal’s directors and a 50% shareholder is Ms
          Nathalie Attiya, who the Claimant believes to be a dietician and café owner based in
          Dubai, as well as having an interest in a company called Right Bite Nutrition and
          Catering Services LLC. The ownership profile of Ersal appears inconsistent with its
          licenced trading activity which is to trade in antennae, solar energy systems &
          components and telecommunications equipment. Furthermore, although Ersal was
          incorporated on 29 October 2012 in Dubai, it also appears that the company was
          awarded purchase orders by Korek of over US$ 325,000 in May 2012, some five
          months before it was even incorporated.

51.       Mr Barzani’s actions amount to a breach of his duties under Article 119 of the Iraqi
          Companies Law (as particularised in paragraph 28 (c) above).

          No Proper Governance – The Refusal to appoint a CEO

52.       Pursuant to Clause 8.3 of the IH Shareholders’ Agreement, and in accordance with its
          responsibilities to act in the best interests of the Company and Korek, the Claimant has
          the right to propose candidates for appointment as the CEO of Korek. Further, pursuant
          to Clause 8.4 of the IH Shareholders’ Agreement, Mr Barzani, as the Statutory
          Manager, must formally appoint the CEO proposed by the Claimant.

53.       Korek’s CEO, Ms Ghada Gebara, resigned with effect from 15 June 2015. Since then,
          the Claimant has proposed no less than four CEO candidates for formal appointment
          by Mr Barzani. However, Mr Barzani has refused to appoint any of them, thus leaving
          Korek without a CEO for nearly three years.

54.       Mr Barzani’s conduct has been in breach of his duty under paragraphs 28 (a) and (b)
          above and has caused damage to Korek and the Company as it has been denied the



 Filing version - DIFC Claim.docx                16
  Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 33 of 75




          leadership, governance oversight and strategic vision which would have been provided
          by a CEO.

          The refusal to provide financial information

55.       As CS Ltd’s (and thus the group’s) controlling shareholder and Korek’s Statutory
          Manager, Mr Barzani has day-to-day control over Korek and its operations. In addition,
          Mr Barzani has control over relevant financial and other information.

56.       In this respect, pursuant to the terms of a management agreement between Mr Barzani
          and Korek, Mr Barzani is contractually obliged to keep the KSC (and thus the
          Company’s Board) up to date with information received by him and/or Korek.
          However, despite numerous and repeated information requests by the Claimant and the
          Claimant’s directors, Mr Barzani has failed to provide even the most basic and essential
          information.

57.       For example, and without prejudice to the generality of the foregoing, to date, the
          Claimant’s directors have made clear and repeated requests to Mr Barzani, concerning:

         (a)        key financial information relating to the assets and liabilities of Korek;

         (b)        information in respect of significant claims faced by Korek, including an alleged
                    US$ 150 million liability relating to a claim by the Iraqi Telecommunication
                    and Post Company; and

         (c)        information in respect of significant and unexplained capital expenditures, such
                    as unspecified and unsubstantiated “consulting and legal fees” of up to US$ 18
                    million per year.

          Requests for information have been made in connection with Korek’s draft 2016
          financials, as well as the February, March, May, June, July, September, October and
          November 2017 financials, and a withholding tax issue that was raised in an e-mail of
          9 July 2017. To date, the Company’s Board has not received answers to questions
          raised concerning any of the above information.

58.       As a result of the breaches by Mr Barzani in failing to share the financial information
          of Korek, the Company’s Board has no proper visibility of Korek’s financial position,

 Filing version - DIFC Claim.docx                   17
  Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 34 of 75




          and as a result, the Company Board members are hampered in discharging their
          functions to the Company to its disadvantage. The lack of visibility further compounds
          the issues surrounding the lack of leadership, governance oversight and strategic vision
          of the Company that have resulted from the Company not having a CEO.

59.       The above is also a clear breach of Mr Barzani’s duty to manage Korek in a sound and
          legal manner as set out in paragraph 28(b) above.

          Other breaches of duty on the part of Mr Barzani

60.       Mr Barzani, as Statutory Manager of Korek and representative of the shareholder CS
          Ltd in Korek, has failed to perform his duties under Article 117 of the Iraqi Companies
          Law, and in doing so has acted as an obstacle to the success of the Company and to the
          Company’s detriment. In particular, he has failed to:

          (a)    convene a general assembly in seven years by meeting with the Company’s
                 appointed representative(s) as required by Article 87 of the Iraqi Companies Law;

          (b)    prepare annual plans comprising Korek’s activities and budgets since 2011 as per
                 Article 117(4) above;

          (c)    report, transparently and continuously, to the Company on Korek’s activities as
                 per Article 117(5) and refused to share critical information with KSC on Korek
                 and its operations; and

          (d)    prepare any studies for developing Korek’s business as per Article 117(6).

61.       The final accounts of an Iraqi LLC must be signed by the Statutory Manager, who is
          responsible for the truth of their contents pursuant to Article 138 of the Iraqi Companies
          Law. As per Article 139 of the Iraqi Companies Law, copies of the report on the final
          accounts, the annual plan, as well as the general assembly’s decisions on the final
          accounts, must be submitted to the Companies Registrar. The submission should be
          within seven days from the adoption of the final accounts pursuant to Article 99 of the
          Iraqi Companies Law. Mr Barzani, in his capacity as the representative of the Company
          has failed to observe his duty to issue any resolutions adopting the financial accounts
          or annual plans of Korek since 2011, and consequently to report the same to the
          Companies Registrar since that time.

 Filing version - DIFC Claim.docx                18
  Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 35 of 75




          D. THE DUTIES OWED BY THE FIRST THREE DEFENDANTS TO THE
          COMPANY

62.       As directors of the Company, the First, Second and Third Defendants (and Mr Barzani)
          owe duties to the Company pursuant to Article 53 of the DIFC Companies Law 2009
          (as amended), which provides:

                 “A Director or other officer of a Company, in exercising his powers and
                discharging his duties, shall:

                (a)     act honestly, in good faith and lawfully, with a view to the best interests
                        of the Company; and

                (b)     exercise the care, diligence and skill that a reasonably prudent person
                        would exercise in comparable circumstances.”

63.       Directors of a DIFC Company are also under a duty to disclose interests in transactions.
          Article 54 of the DIFC Companies law provides that:

                      (1) A Director of a Company who has, directly or indirectly, an interest in a
                      transaction entered into or proposed to be entered into by the Company or by a
                      subsidiary of the Company which to a material extent conflicts or may conflict
                      with the interests of the Company and of which he is aware, shall disclose to the
                      Company the nature and extent of his interest.
                      (2) The disclosure under Paragraph (1) shall be made as soon as practicable
                      after the Director becomes aware of the circumstances which gave rise to his
                      duty to make it.
                      (3) A notice in writing given to the Company by a Director that he is to be
                      regarded as interested in a transaction with a specified person is sufficient
                      disclosure of his interest in any such transaction entered into after the notice is
                      given.
                      (4) Subject to Paragraphs (5) and (6), where a Director fails to disclose an
                      interest of his under this Article, the Company or a Shareholder of the Company
                      or the Registrar may apply to the Court for an order setting aside the
                      transaction concerned and directing that the Director account to the Company
                      for any profit, gain or benefit realised, and the Court may so order or make
                      such other order as it thinks fit.



 Filing version - DIFC Claim.docx                      19
  Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 36 of 75




                    (5) A transaction is not voidable, and a Director is not accountable, under
                    Paragraph (4) where, notwithstanding a failure to comply with this Article:
                               (a)   the transaction is confirmed by Resolution; and
                               (b) the nature and extent of the Director’s interest in the transaction
                               were disclosed in reasonable detail in the notice calling the General
                               Meeting at which the Resolution is passed.
                    (6) Without prejudice to its power to order that a Director account for any
                    profit, gain or benefit realised, the Court shall not set aside a transaction unless
                    it is satisfied that:
                               (a) the interests of third parties who have acted in good faith there
                               under would be unfairly prejudiced if the transaction were not set aside;
                               and
                               (b) the transaction was not reasonable and fair in the interests of the
                               Company at the time it was entered into.

64.       For the purpose of Article 54, Schedule 1, Article 4 of DIFC Companies Law provides
          that a body corporate (Korek) is a subsidiary of another body corporate (the Company)
          if the second body corporate (the Company):

                               (a) holds a majority of the voting rights in the first body corporate;

                               (b) is a shareholder or member of the first body corporate and has the
                               right to appoint or remove a majority of the board of directors or
                               managers of the first body corporate; or

                               (c) is a shareholder or member of the first body corporate and controls
                               alone, pursuant to an agreement with other shareholders or members, a
                               majority of the voting rights in the first body corporate,

                    or if the first body corporate is a subsidiary of a body corporate which is itself
                    a subsidiary of the second body corporate.

65.       Therefore and pursuant to DIFC Companies Law, Korek is a subsidiary of the Company
          as the Company is a shareholder of Korek and has the right to appoint or remove the
          Statutory Manager.



 Filing version - DIFC Claim.docx                      20
 Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 37 of 75




   66. The First, Second and Third Defendants also owe fiduciary duties to the Company
         pursuant to Article 159 of the DIFC Law of Obligations. Pursuant to Schedule 3 of that
         law the following duties are owed:

         1. Loyalty

         A fiduciary must act in good faith in what he considers to be the interests of the principal
         without regard to his own interests.

         2. Conflict of interest

         (a)       A fiduciary must not place himself in a position where his own interest conflicts
                   with that of his principal.

         (b)       If there is a conflict between an interest or duty of a fiduciary, and an interest of
                   the principal in any transaction, he must account to the principal for any benefit
                   he receives from the transaction.

         (c)       A fiduciary does not have to account for the benefit if the interest or duty has
                   been disclosed to and approved by the principal.

         3. No secret profits

         A fiduciary must not use the principal's property, information or opportunities for his
         own or anyone else's benefit unless his principal has consented or the use has been fully
         disclosed to the principal and the principal has not objected to it.

         4. Confidentiality

         A fiduciary must only use information obtained in confidence from his principal for the
         benefit of the principal, and must not use it for his own advantage or for the benefit of
         any other person.

         5. Care, skill and diligence

         A fiduciary owes the principal a duty to exercise the care, skill and diligence which
         would be exercised in the same circumstance by a reasonable person having both:




Filing version - DIFC Claim.docx                    21
  Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 38 of 75




                    (a)        the knowledge and experience that may reasonably be expected of a
                               person in the same position as the fiduciary; and

                    (b)        the knowledge and experience which the fiduciary has.

          E. FACTS GIVING RISE TO THE BREACH OF DUTY ON THE PART OF
          THE FIRST THREE DEFENDANTS

67.       This section sets out the facts giving rise to the breaches of duty on the part of the First,
          Second and Third Defendants in failing to address the serious allegations set out above
          concerning the acts and omissions of Mr Barzani. It also sets out the facts giving rise
          to separate breaches of duty against named defendants.

68.       The matters set out in paragraphs 30 to 61 above individually and collectively constitute
          gross breaches of Mr Barzani’s duties to Korek under Iraqi law. Moreover, Mr
          Barzani’s wrongdoings have resulted in serious prejudice to the Company, as the sole
          owner of Korek. The above matters either individually or collectively warrant the
          removal of Mr Barzani as Director of the Company and his removal as Statutory
          Manager of Korek.

69.       As set out above, the First, Second and Third Defendants were all nominated for
          appointment to the Company’s Board by CS Ltd. However, they have, in breach of the
          duties set out in paragraphs 62 to 66 above, failed to act in the Company’s best interests.
          Instead, and in breach of Article 53 of the DIFC Companies Law and/or Article 159 of
          the Law of Obligations, the named Defendants have improperly sought to favour their
          own interests and/or the interests of Mr Barzani, and/or CS Ltd and/or CS Ltd’s other
          shareholders to the detriment of the Company and the Claimant.

70.      By letter dated 1 November 2017, the Claimant’s directors wrote to the First, Second
         and Third Defendants setting out Mr Barzani’s wrongful actions, as pleaded above, and
         requesting that the Company’s Board:

         (a)        take steps to ensure the full disclosure of information and transactions entered
                    into by Mr Barzani on behalf of Korek and assess the financial consequences of
                    those transactions on Korek;



 Filing version - DIFC Claim.docx                     22
  Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 39 of 75




         (b)        procure that the Company, as the sole shareholder of Korek, takes appropriate
                    steps to obtain the appointment of a professional inspector by the Companies
                    Registrar under Iraqi Law with the power to investigate the alleged
                    mismanagement of Korek, gather information related to the transactions
                    concluded by Mr Barzani, and provide a report on the assets and liabilities of
                    Korek; and

         (c)        take steps to ensure the removal of Mr Barzani as the Statutory Manager of
                    Korek and any other steps to prevent the further deterioration of Korek’s
                    financial situation through the conclusion of other transactions detrimental to
                    Korek’s interests and transactions with third parties in which Mr Barzani has a
                    personal interest.

71.       In the absence of a response to their letter dated 1 November 2017, the Claimant’s
          directors sent a further letter to the First, Second and Third Defendants on 19 November
          2017 seeking their confirmation within 10 days that they intended to take the steps
          outlined in paragraph 70 above.

72.       A further letter to Mr Barzani dated 18 January 2018 concerning material undisclosed
          interests and self-dealing transactions was copied to the First, Second and Third
          Defendants (as directors of the Company) on 19 January 2018. That letter referred to
          Mr Barzani’s ownership of Darin Group, which during the period 2011 to 2016 had
          received purchase orders totalling US$ 262.3 million, as well as his ownership (with
          other shareholders of CS Ltd.) of K-Energy which during the same period received
          purchase orders from Korek exceeding US$ 13 million.

73.       Despite the urgency with which the Company’s Board should have dealt with these
          matters in the best interests of the Company, in complete disregard of the Company’s
          interests and in breach of their fiduciary duties the First, Second and Third Defendants
          failed to respond to these letters let alone address the matters raised by them. Their
          failures to act are each breaches of their duties to the Company under Article 53 of the
          DIFC Companies Law and Article 159 of the DIFC Law of Obligations. In particular:

                    The IBL Loan




 Filing version - DIFC Claim.docx                  23
 Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 40 of 75




              a. The First, Second and Third Defendants were put on notice of the Claimant’s
                   concerns regarding the IBL Loan by letters dated 1 and 19 November 2017
                   (referred to below). The Third Defendant was also directly involved in the
                   negotiations with IBL and it is to be inferred that he was fully aware of the
                   nature and status of the loan, the inflated interest payments paid under it (given
                   that it was secured by collateral) and the losses occasioned to Korek as a result.
                   In breach of their duties set out above, no questions have been raised with
                   respect to the IBL Loan and its detrimental impact on Korek and therefore the
                   Company and none of the first three Defendants have taken steps to protect the
                   interests of the Company.

                   Competition with Korek

              b. The First, Second and Third Defendants were also formally notified of Mr
                   Barzani’s interest in IraqCell by the letters dated 1 and 19 November 2017
                   (referred to above), and his interests in Darin Group and K-Energy by the letter
                   dated 18 January 2018.

                   Korek’s Suppliers

              c. The First, Second and Third Defendants were put on notice that Mr Barzani had
                   supplied Korek through companies in which he had a substantial interest
                   without disclosing that interest by the letters dated 1 and 19 November 2017
                   (referred to above). In the further letter dated 18 January 2018, the First, Second
                   and Third Defendants were informed that Mr Barzani has substantial
                   undisclosed interests in a number of Korek’s key suppliers for which Korek had
                   issued sizeable purchase orders.

                   Failure to appoint a CEO

              d. The First, Second and Third Defendants were put on notice in the letters dated
                   1 November 2017 and 19 November 2019 that Mr Barzani must formally
                   appoint a CEO proposed by the Claimant. Four candidates were proposed over
                   a period of two years but Mr Barzani has failed to appoint any one of them. The
                   First, Second and Third Defendants were informed that this was particularly



Filing version - DIFC Claim.docx                   24
  Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 41 of 75




                    concerning given Mr Barzani’s violation of his non-compete obligation and his
                    entering into self-dealing transactions without being authorised to do so.

                    Refusal to provide information

               e. As set out at paragraphs 55 to 58 above, the Company’s Board has no visibility
                    on Korek’s financial position and the Board members are hampered in
                    discharging their functions to the Company to its disadvantage. Although the
                    First, Second and Third Defendants have been aware of the requests for
                    information and the fact that such information has not been forthcoming, they
                    were formally notified again in the letters dated 1 November and 19 November
                    2017. They have failed to seek any of the above information or, if available to
                    them, to disclose such information to the other Company Board members.

74.       The letters addressed to the First, Second and Third Defendants of 1 November 2017
          and 19 November 2019 went unanswered. None of the First, Second and Third
          Defendants have responded to or commented on the matters raised in the letter to Mr
          Barzani dated 18 January 2018, to which they were copied.

          F. FURTHER BREACHES OF DUTY DIRECTLY INVOLVING THE FIRST
          THREE DEFENDANTS

75.       As well as breaching their duty to the Company by failing to respond to the serious
          allegations concerning Mr Barzani, the First, Second and Third Defendants have also,
          again in breach of Article 53 of the DIFC Companies Law and Article 159 of the DIFC
          Law of Obligations failed to act honestly, in good faith and lawfully, with a view to the
          best interests of the Company, or to exercise the care, diligence and skill that a
          reasonably prudent person would exercise in comparable circumstances in respect of
          the following matters:




          Failure to enforce the Company’s contractual rights




 Filing version - DIFC Claim.docx                    25
  Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 42 of 75




76.       Pursuant to Clause 2.2(b) of the Subscription Agreement, CS Ltd was required to make
          cash payments totalling approximately US$ 75 million to the Company in respect of
          certain shares in the Company issued to CS Ltd in the context of the Investment
          Transaction. Under the Subscription Agreement, Mr Barzani also provided an
          unconditional and irrevocable guarantee in respect of CS Ltd’s obligations under the
          Subscription Agreement.

77.       However, in breach of Clause 2.2(b) of the Subscription Agreement, CS Ltd failed to
          make any payments to the Company in respect of the amounts due. Mr Barzani has
          failed to take any steps to procure CS Ltd’s compliance with its contractual obligations
          and has failed to meet his liability under his guarantee.

78.       Despite repeated requests by the Claimant and the Claimant’s directors, the First,
          Second and Third Defendants refused to take any action as Directors of the Company
          against CS Ltd in respect of the substantial sums owed by CS Ltd to the Company. This
          was a breach of the statutory duties pleaded at paragraph 62 above owed by the First,
          Second and Third Defendants to the Company and of the fiduciary duties pleaded at
          paragraph 66 above.

79.       In that context, the Claimant was left with no choice but to enforce Clause 28.5 of the
          IH Shareholders Agreement, which allows a shareholder of the Company to bring a
          claim against another shareholder in the name of, and on behalf of, the Company. The
          Claimant’s claim against CS Ltd and Mr Barzani in this respect is currently the subject
          of ongoing arbitration proceedings.

          Defendants’ failure to appoint Mr Olivier Froissart to the IH Board

80.       Pursuant to Article 52(3) of the DIFC Companies Law, in the absence of a resolution
          of the Company’s shareholders, the First, Second and Third Defendants have the power
          to fill a vacancy on the Company’s Board upon the resignation of a director on an
          interim basis until that director is reappointed by a resolution of the Company’s
          shareholders.




 Filing version - DIFC Claim.docx                 26
     Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 43 of 75




81.          By way of a letter dated 8 April 2016, Mr Rennard5 tendered his resignation from the
             Company’s Board to take effect from the date on which Board appointed his
             replacement on an interim basis pursuant to Article 52(3) of the DIFC Companies Law.
             By way of a letter of the same date, the Claimant informed CS Ltd and the Company
             of its intention to appoint Mr Olivier Froissart to the Company’s Board as the
             replacement Claimant appointed director of Mr Rennard.

82.          Despite numerous attempts by the Claimant inviting CS Ltd to pass a shareholders’
             resolution appointing Mr Froissart to the Company’s Board since April 2016, CS Ltd
             failed to confirm that appointment. This is in circumstances where Clause 6.3(b) of the
             IH Shareholders’ Agreement provides that the Claimant has the right to propose the
             replacement of any Claimant appointed director on the Board; and where Clause 6.6 of
             the IH Shareholders’ Agreement requires the Company’s shareholders to approve, and
             procure that the Company Board approve and appoint any director proposed as a
             replacement of a Claimant appointed director by the Claimant.

83.          However, even in the face of an acknowledgment of such resignation during the
             meeting between all stakeholders held in Milan in March 2017, the First, Second and
             Third Defendants (together with Mr Barzani) consistently failed to exercise their
             powers pursuant to Article 52(3) of the DIFC Companies Law to register Mr Froissart’s
             appointment to the Company’s Board on an interim basis. This failure is a breach of
             their statutory and fiduciary duties in circumstances where:

            (a)        Article 16 of the Company’s Articles of Association dated 27 July 2011 (the
                       “Articles of Association”) and Clause 6.2 of the IH Shareholders’ Agreement
                       state that the Company’s Board should consist of 7 members;

            (b)        Article 20A(a) of the Articles of Association and Clause 6.3(b) of the IH
                       Shareholders’ Agreement provide that the Claimant may propose the
                       replacement of any Claimant appointed director; and

            (c)        Clause 6.6 of the IH Shareholders’ Agreement provides that the
                       Company’s shareholders should procure that the Company’s Board approve and



5
      i.e. Mr Marc François Rennard, one of the Claimant’s directors appointed on the Company’s Board.

    Filing version - DIFC Claim.docx                   27
  Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 44 of 75




                    appoint any director proposed as a replacement of a Claimant appointed director
                    by the Claimant.

          G. SELF-DEALING BY THE FIRST AND THIRD DEFENDANTS

84.       The First Defendant has been involved as CEO in a company called Sada Tech, a
          company that claims to have undertaken works for Korek Telecom, and cooperates with
          IraqCell (a company of which Mr Barzani is a director and also has an ownership
          interest), which is not only in direct competition with Korek but is a company with
          which Mr Barzani is causing Korek to conclude transactions on undisclosed terms to
          access to fibre-optic cables.

85.       The precise nature of the First Defendant’s involvement with IraqCell is not yet known
          to the Claimant, but the First Defendant features in a promotional video that was
          commissioned by IraqCell, numerous databases and directories reference the First
          Defendant and IraqCell jointly, and at least two websites list the First Defendant’s
          telephone number and address under “IraqCell” and describe him as either IraqCell’s
          “contact person” or “Director/CEO/General Manager”.                 The First Defendant’s
          apparent activities with, and/or involvement in, IraqCell were not disclosed to the
          Claimant or the Company and in any event constitute a breach of his duty to the
          Company, given that IraqCell is a direct competitor of Korek.

86.       In addition, the Third Defendant:

               a.    is also in breach of his fiduciary duties through transactions involving Korek
                    with companies in which he has a substantial personal interest in that:

                          i. he has directed services required by Korek to a company in which he
                               has a beneficial interest. The company, called DoubleU, provides Korek
                               with so-called value added services, and receives significant sums of
                               money for such services; and

                         ii. he controls payments to third party suppliers via interposed third party
                               companies (Al Hajras, ZR Collection and ZR Group) which have no
                               apparent purpose, but which are in turn controlled by a close associate



 Filing version - DIFC Claim.docx                     28
  Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 45 of 75




                               (Al Hajras) or owned by the Third Defendant himself (ZR Collection,
                               ZR Group);

               b. has an interest in International Company for Legal Consulting (IC4LC), a legal
                    practice based in Lebanon, which allegedly provides legal services to Korek in
                    Iraq. The fees charged to Korek for legal work are exorbitant and cannot be
                    reconciled with the business activities of Korek or its requirement for legal
                    services. In the period 2013 to 2015, IC4LC was paid in excess of US$ 29
                    million. However, in reality, IC4LC is the unregistered trading name of a legal
                    practice run by a Lebanese lawyer, Michel Azar. Mr Azar appears to be a close
                    associate of the Third Defendant.       The IP domain name for IC4LC was
                    registered by the Third Defendant’s brother and payments to the firm were made
                    into a bank that was at the relevant time owned by the Third Defendant.

               c. he has misrepresented and/or failed to disclose the nature of the IBL Loan, as
                    set out in paragraphs 3230 to 42 above; and

               d. he has failed to disclose a substantial interest in one of Korek’s competitors.
                    The Claimant has recently become aware that the Third Defendant has a
                    substantial undisclosed interest in a competing Iraqi mobile telecommunications
                    company, Mobitel Ltd ("Mobitel"), with substantial operations in Kurdistan.
                    The Third Defendant's beneficial interest in Mobitel is disguised via an opaque
                    ownership structure and has been concealed from the Claimant’s appointed
                    directors and the Claimant.

          The above breaches of statutory and fiduciary duties and undisclosed self-dealing on
          the part of the Third Defendant are matters which are to be the subject of a separate
          claim against him in the DIFC Courts.

87.       The Claimant also continues to investigate instances of apparent self-dealing and
          Related Party Transactions (as set out in the IH Shareholders’ Agreement). For
          example, Mr Aso Ali, a shareholder of CS Ltd (the company that is the 56% co-
          shareholder of the Company alongside the Claimant), is the owner of Halabja Group,
          which received purchase orders from Korek totalling at least US$ 103.5 million
          between 2011 and 2016.


 Filing version - DIFC Claim.docx                   29
  Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 46 of 75




88.       It is to be inferred that the instances of self-dealing on the part of the First and Third
          Defendants lay behind their failure to comply with their obligations under DIFC Law
          with respect to the breaches by Mr Barzani. Those acts, in and of themselves, also
          constitute breaches of Article 53 of the DIFC Companies Law and Article 159 of the
          DIFC Law of Obligations.

          H. SUMMARY OF THE FIRST THREE DEFENDANTS’ BREACHES

89.       In breach of Article 53 of the DIFC Companies Law the First, Second and Third
          Defendants have failed to act honestly, in good faith and lawfully, with a view to the
          best interests of the Company, and have failed to exercise the care, diligence and skill
          that a reasonably prudent person would exercise in comparable circumstances in a way
          that protects the interests of the Company and its shareholders (or at least a significant
          shareholder). Two of the Defendants (at least) are benefitting financially from their
          breaches of duty and the gross mismanagement of Korek.

90.       Without prejudice to the foregoing the First, Second and Third Defendants have failed
          to:

                    (i)        take any steps to respond to the serious allegations made against Mr
                               Barzani (whether by requesting further information or seeking
                               clarification);

                    (ii)       take any steps to investigate the serious allegations being made;

                    (iii)      question Mr Barzani or seek explanations in connection with his alleged
                               wrongdoing;

                    (iv)       take any steps to appoint third party experts to analyse the books and
                               records of Korek in order to substantiate the claims;

                    (v)        take any steps to try and procure such books and records of Korek (such
                               requests being made exclusively by the Claimant-appointed directors of
                               the Company);

                    (vi)       mitigate, or take steps to try and mitigate, further harm caused to Korek
                               (and therefore the Company) by Mr Barzani’s wrongdoing;

 Filing version - DIFC Claim.docx                     30
 Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 47 of 75




                   (vii)      take any action to suspend or remove Mr Barzani as the Statutory
                              Manager; and/or

                   (viii) take other necessary steps to protect the interests of the Company and
                              preserve its assets.

        (a)        The First, Second and Third Defendants have failed to engage in the
                   enforcement of the Company’s contractual rights against CS Ltd and Mr
                   Barzani, specifically in respect of their obligation to pay the Company
                   approximately US$ 75 million due under the Subscription Agreement as set out
                   in paragraphs 76-77 above.

        (b)        The First, Second and Third Defendants have failed to engage in the
                   appointment of a CEO to ensure that Korek can be properly run and managed in
                   a transparent and accountable way;

        (c)        The First, Second and Third Defendants have failed to exercise their powers
                   under Article 52(3) of the DIFC Companies Law to appoint Mr Froissart as Mr
                   Rennard’s replacement on the Company Board, despite Mr Rennard tendering
                   his resignation from the Company’s Board with effect from the appointment of
                   his replacement and IT Ltd nominating Mr Froissart as his replacement as set
                   out in paragraphs 80 to 83.

        (d)        The First and Second Defendants have similarly failed to investigate alleged
                   wrongdoing by the Third Defendant or take steps to protect the interests of the
                   Company. In particular they have failed to take steps in connection with the
                   Third Defendant’s acts as set out in paragraph 86 above. The Claimant repeats
                   the same breaches by the First and Second Defendants set out in paragraphs 89
                   and 90 above as they relate to the alleged wrongdoing by the Third Defendant.

        (e)        The Second and Third Defendants have failed to address the apparent breach of
                   fiduciary duty on the part of the First Defendant in connection with his
                   involvement in IraqCell.




Filing version - DIFC Claim.docx                     31
  Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 48 of 75




          I. ARTICLE 133 OF THE DIFC COMPANIES LAW 2009

91.       It is clear that with its current governance structure the Company is paralysed and
          unable to act in the face of very serious allegations made concerning Korek, the
          Company’s only, albeit substantial, asset.

92.       The Claimant is permitted to bring a claim against the First, Second and Third
          Defendants under Article 133 of the DIFC Companies Law in respect of their breaches
          of duties owed by them to the Company under Articles 53 and 54.

93.       Under Articles 133(2), 133(3) the Court also has a wide discretion as to the orders it
          may make in response to a claim made pursuant to Articles 53 and 54.

          J. RELIEF SOUGHT

          AND THE CLAIMANT CLAIMS

      a) A Declaration that the First, Second and Third Defendants are in breach of their duties
          pursuant to Article 53 of the DIFC Companies Law and Article 159 of the DIFC Law
          of Obligations;

      b) An interim Order from the Court:

          (i)       appointing an authorised representative of the Company                (such as an
                    administrator or other professional) who shall, with full power, acting on behalf
                    of the Company to:

                    1.      appoint a professional forensic accountant with full power to inspect,
                            preserve and take copies of documents and records of Korek (including
                            copying of documents, records and information held electronically) and
                            make all other necessary enquiries of third parties, so that the allegations
                            of wrongdoing can be properly investigated, information gathered relating
                            to the transactions concluded by Mr Barzani and those related to the
                            interests of the First, Second and Third Defendants and other related
                            parties (including CS Ltd directors), and a report provided on the assets
                            and liabilities of Korek and its business activities; and



 Filing version - DIFC Claim.docx                     32
 Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 49 of 75




                   2.      for the purpose of (i) above and for any other purpose that the
                           administrator or other professional deems necessary, undertake whatever
                           actions are required on behalf of and for the benefit of the Company and
                           all of its shareholders including but not limited to the suspension, removal
                           and appointment of a Statutory Manager of Korek.

         (ii)      requiring the authorised representative of the Company to report to the Court on
                   the matters set out in sub-paragraphs 1 and 2 above.

         (iii)     requiring the First, Second and Third Defendants to fully cooperate with and
                   provide all assistance required by the authorised representative appointed
                   pursuant to paragraph (i) above;

   c) Pending determination of these proceedings, an interim Order imposing certain
         measures of control for future decisions to be made by Korek’s Statutory Manager and
         by the Chairman of the Company’s Board, that: (i) the Company’s Directors must be
         consulted before a liability exceeding US$ 50,000 is considered to be incurred by Korek
         or the Company; (ii) the Company’s Directors must approve any disposal of assets
         belonging to either Korek or the Company with a market value of US$ 100,000; and
         (iii) the Company’s Directors must approve any commitment with a duration of one
         year or more.

   d) Subject to any further order of the Court, an order appointing Mr Froissart to the
         Company’s Board subject to his reappointment by a resolution of the Company’s
         shareholders and subject to Mr Rennard ceasing to be a director on the Company Board
         if such a resolution is not passed at the next general meeting of the Company’s
         shareholders.

   e) Damages and/or compensation pursuant to Article 133 of the DIFC Companies Law
         and/or Article 160(1) of the DIFC Law of Obligations for any loss caused by the First,
         Second and Third Defendants to the Claimant and/or the Company for their breaches
         of duty and/or as a result of their conduct as alleged;

   f) Any other order as the Court sees fit;

   g) Liberty to apply; and


Filing version - DIFC Claim.docx                     33
 Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 50 of 75




   h) Costs.




Filing version - DIFC Claim.docx   34
Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 51 of 75




                  Exhibit B
       Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 52 of 75
                                                                        Ground Level, Building 4
                                                                              The Gate District
                                                                             Dubai International
                                                                               Financial Centre
                                                                               PO Box 211724,
                                                                                     Dubai UAE

                                                                          Tel +971 4 427 3333
                                                                          Fax +971 4 427 3330
                                                                             www.difccourts.ae

                 Claim Form - Court of First Instance
                                                                     Issued Date:04/16/18
                                                                   Claim No:CFI-019-2018

Claimant(s)

      Name                           : Iraq Telecom Limited

      Is Resident of UAE             : No

      Address Line 1                 : Unit 11 Level 3

      Address Line 2                 : Gate Village Building 10

      Location                       : Dubai

      Email                          : glovett@gibsondunn.com


Defendant(s)

      Name                           : Raymond Samir Zina Rahmeh

      Is Resident of UAE             : No

      Address Line 1                 : Residence Zina Zone Verte

      Address Line 2                 : Rue No 1 Kfaryassine Adma Kesrouan

      Location                       : Lebanon

      Email                          : ray.rahmet@zr-group.net

      Name                           : International Holdings Limited

      Is Resident of UAE             : No

      Address Line 1                 : Unit 11 Level 3 Gate Village Building 10

      Address Line 2                 : Dubai International Financial Centre

      Location                       : Dubai

      Email                          : djain@agility.com

Claim Type
        Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 53 of 75




      Type of Claim                     : P7

Claim Value

      Currency                          : USD


Particulars of Claim - (Attached)

      Brief Details of Claim            : This claim relates to the way in which Korek
                                          Telecom Company LLC ("Korek", an Iraqi
                                          company which is 100% owned by the Second
                                          Defendant) has been, and continues to be,
                                          mismanaged on a day to day basis and how that
                                          mismanagement has extended to an
                                          environment where powerful individuals who are
                                          in fiduciary positions engage in undisclosed self-
                                          dealing and/or have related business interests
                                          for which Korek is paying tens of millions of US
                                          dollars, payments which are in many cases
                                          inexplicable and unaccountable. The First
                                          Defendant is one such individual. As a close
                                          lieutenant to Mr Barzani, who is in day to day
                                          control of Korek, the First Defendant is in a
                                          position of significant influence over the affairs of
                                          the Second Defendant, as well as Korek and its
                                          operations. Indeed, the Claimant believes that
                                          the First Defendant has been entrusted by Mr
                                          Barzani with a significant amount of discretion to
                                          administer the affairs of Korek. The First
                                          Defendant has exercised this discretion to
                                          benefit himself personally, as well as Mr.
                                          Barzani, to the detriment of the Claimant and the
                                          Second Defendant.

Law

      Law governing the Dispute         : DIFC

      Law giving Rise to the Jurisdiction : Judicial Authority Law (Dubai Law No. 12 of
      of the DIFC Courts                    2004) and DIFC Law


Remedy Sought
      Multiple Damages

Service Location
      Outside Dubai
           Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 54 of 75

Statement of Truth

         Our Client believes that the facts stated in this claim form are true.

         Full name                                  : Graham Lovett

         Signature                                  :
                                                        Graham Lovett
Legal Representative

         Firm/Name                                  : Gibson, Dunn & Crutcher LLP

         Court Registration No.                     : 676A

         Address                                    : The Exchange Building 5 Level 4 PO Box
                                                      506654

         Email                                      : JOwens@gibsondunn.com

         Telephone No.                              : +971 4 318 4605

         Your Reference                             : GDC

Once your claim form has been submitted successfully you will receive a confirmation and an invoice to be settled
before your claim can be accepted and progressed. If your submission is unsuccessful you will receive a message
explaining the error and how to rectify it.

If you have any problems filling out the form or need further assistance please contact us on + 97144273333 or by
email on registry@difccourts.ae.

The DIFC Courts are open between 10am and 4pm, Sunday to Thursday. Please address all correspondence with
the court to the Registry (registry@difccourts.ae) and quote the case number if you don't have a case number yet.
Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 55 of 75
Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 56 of 75
Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 57 of 75
Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 58 of 75
Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 59 of 75
Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 60 of 75
Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 61 of 75
Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 62 of 75
Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 63 of 75
Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 64 of 75
Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 65 of 75
Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 66 of 75
Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 67 of 75
Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 68 of 75
Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 69 of 75
Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 70 of 75
Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 71 of 75
Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 72 of 75
Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 73 of 75
Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 74 of 75
Case 1:18-mc-00458-LGS-OTW Document 2-2 Filed 10/05/18 Page 75 of 75
